 


114 HR 1620 IH: 414 Plan Act of 2015
U.S. House of Representatives
2015-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1620 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2015 
Mr. Forbes introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To expedite the deployment of highway construction projects, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 414 Plan Act of 2015. 2.Suspension of Federal requirements for highway construction projects (a)In generalExcept as provided by subsection (b), the requirements of Federal laws and regulations, including the prevailing rate of wage requirements specified in section 113 of title 23, United States Code, shall not apply to any Federal-aid highway or highway safety construction project.
(b)ExceptionsSubsection (a) shall not apply to Federal laws and regulations relating to, as determined by the Secretary of Transportation— (1)the safety or durability of a highway facility; or
(2)public or workplace safety. (c)SunsetThis section shall cease to be effective after the last day of the 5-year period beginning on the date of enactment of this Act.
3.Federal requirements regarding bicycle transportation and pedestrian walkways
(a)Repeal of protection of nonmotorized transportation traffic requirementSection 109(m) of title 23, United States Code, is repealed. (b)Definition of transportation alternativesSection 101(a)(29) of title 23, United States Code, is amended to read as follows:

(29)Transportation alternativesThe term transportation alternatives means any of the following activities when carried out as part of any program or project authorized or funded under this title, or as an independent program or project related to surface transportation: (A)Construction, planning, and design of transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
(B)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for nondrivers, including children, older adults, and individuals with disabilities to access daily needs.. (c)Repeal of bicycle transportation and pedestrian walkways authorizations and requirementsSection 217 of title 23, United States Code, and the item relating to such section in the analysis for chapter 2 of that title, are repealed.
(d)Planning requirements
(1)General requirementsSections 134(c)(2) and 135(a)(2) of title 23, United States Code, and sections 5303(c)(2) and 5304(a)(2) of title 49, United States Code, are amended by striking (including accessible pedestrian walkways and bicycle transportation facilities). (2)Participation by interested partiesSections 134(i)(6)(A) and 135(f)(3)(A)(ii) of title 23, United States Code, and sections 5303(i)(6)(A) and 5304(f)(3)(A)(ii) of title 49, United States Code, are amended by striking representatives of users of pedestrian walkways and bicycle transportation facilities,.
4.Sense of Congress on need for cooperation to expedite surface transportation projectsIt is the sense of Congress that States, Federal agencies, localities, and private stakeholders should take steps toward increased cooperation to further expedite surface transportation projects. 5.ApplicabilityThis Act, and the amendments made by this Act, shall apply to fiscal years beginning after the date of enactment of this Act. 
 
